The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer wheel for supporting each of the pair of tines and powered to drive the pallet lift (claims 21, 27 and 40) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21, 27 and 40 each recite an outer wheel which supports each of the pair of tines and “is powered to drive the pallet lift”. Nowhere in the disclosure as originally filed is support for this feature found. While there is a nominal recitation in par. [0041] that “wheels 56 can either be powered or non-powered depending on the desired approach”, this is no way describes how or in what manner the wheels could actually be powered to drive the pallet lift. Even if this nominal recitation was deemed to sufficiently disclose powered wheels per se, this does not necessarily mean that such wheels could drive the pallet lift. They could simply be powered to move up and down or rotate about a vertical axis, for example.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38, it is not clear what relationship exists between the tines and the half pallet such that “the tines and the outer wheels are below the deck of the half pallet and between the plurality of feet of the half pallet”. In other words, the half pallet has merely been recited generally in combination with the pallet lift, and not disposed or engaged therewith in any particular manner.
Claim 40, line 3, it is not clear relative to what the recitation “forward” refers.
Claim 41, it is not clear what is meant by “”lower portions”.

Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. Applicant argues regarding the drawing objection that “the outer wheels 56 are the feature of the invention … that is required to be shown” and that “There is nothing else to be shown … regarding the fact that they are powered”. This is not persuasive. First, the wheels shown in the drawings are clearly unpowered. Second, the claims recite that the wheels are “powered to drive the … lift”, not merely “powered” per se. Not only has applicant failed to portray a means of powering the wheels in any way whatsoever, but specifically has not shown outer wheels that are powered to drive the lift. 
Applicant further argues, regarding the 112, 1st par. rejection, that the examiner’s suggestions in the previous Office action that the wheels could be powered in other ways such as moving up and down or rotating about a vertical axis are not physically possible with the wheels 56 shown in Fig. 8. This is not persuasive. First, those particular suggestions were merely exemplary, and are not necessarily the only other ways the wheels could be powered. Second, even if those examples were the only other ways the wheels could be powered, applicant’s reasoning is flawed. The only disclosure whatsoever regarding the wheels being powered is the single sentence in par. [0041] noted above stating the wheels could be powered or not “depending on the desired approach”. There is simply no way of knowing what was intended by this statement. It could just as readily be interpreted as meaning that, rather than being constrained from moving up and down or rotating in the manner suggested, the “desired approach” is that the wheels could be powered to do so. For example, new claim 40 recites that the tines can be raised and lowered relative to the wheels. Thus, the wheels are clearly capable of movement relative to the tines, and thus they could potentially be powered to do so. Further still, even if applicant’s reasoning was persuasive regarding the wheels not moving vertically or rotating, that still does not mean that the powered wheels could necessarily drive the pallet lift. They could be powered externally, for example by a moving conveyor belt or similar mechanism, but yet not be capable of driving the lift. While this is admittedly somewhat of a contrived example, the point is that there is simply nothing in the disclosure as originally filed that even remotely hints at the claimed limitation of the wheels 56 being powered in such a way as to be capable of driving the lift.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/21/22